Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 MARIA DEL REFUGIO VAZQUEZ,

         Plaintiff,
                                                      CASE NO.: 8:20-cv-01697
 v.


 DOLLAR TREE STORES, INC.,

         Defendant.
                                                      /

                      DEFENDANT DOLLAR TREE STORES, INC.’s
                             NOTICE OF REMOVAL

         Defendant DOLLAR TREE STORES, INC. (“Dollar Tree”), through undersigned

 counsel, pursuant to 28 U.S.C. §1446 and Rule 4.02, Local Rules for the Middle District of

 Florida, hereby removes this action from the Circuit Court for the Sixth Judicial Circuit, in

 and for Pinellas County, Florida, to the United States District Court for the Middle District of

 Florida, Tampa Division, on the following grounds:


                                         BACKGROUND

 1. On June 23, 2020, Plaintiff MARIA DEL REFUGIO VAZQUEZ (“Plaintiff”) filed a

      lawsuit in the Sixth Judicial Circuit Court for Pinellas County, Florida, captioned Maria

      Del Refugio Vazquez v. Dollar Tree Corporation, Case No.: 20-003000-CI.

 2. On June 24, 2020, Plaintiff’s Summons and Complaint were served upon Dollar Tree

      through its registered agent, along with Plaintiff’s Interrogatories to Defendant, Request
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 2 of 7 PageID 2




    for Production to Defendant, and Plaintiff’s Notice of Providing Designated E-mail

    Address.

 3. On July 11, 2020, Dollar Tree filed its Answer and Defenses to Plaintiff’s Complaint and

    Notice of Designation of Email Addresses.

 4. On July 13, 2020, Dollar Tree filed its Notice of Serving Interrogatories to Plaintiff and

    Request for Production to Plaintiff and it served its Interrogatories to Plaintiff.

 5. There is jurisdiction over this removed action pursuant to 28 U.S.C. § 1441, because this

    action originally could have been filed in this Court pursuant to 28 U.S.C. § 1332.

    Specifically, this is a civil matter over which this Court has original jurisdiction because

    the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

    costs, and is between citizens of different States.


                                  AMOUNT IN CONTROVERSY

 6. The matter in controversy exceeds the value of $75,000, exclusive of interest and costs.

 7. Plaintiff alleges that “[t]his is an action for damages in excess of THIRTY THOUSAND

    DOLLARS ($30,000.00), exclusive of costs and fees.” (Compl. at ¶1). Plaintiff further

    alleges that she

        Suffered bodily injury and resulting pain and suffering, disability,
        disfigurement, mental anguish, loss of capacity for the enjoyment of life,
        medical, nursing, and hospitalization expenses, medical and nursing care and
        treatment, loss of earnings, loss of the ability to earn money and aggravation
        of a previously existing injury. The losses are either permanent in nature or
        continuing and Plaintiff will suffer the losses in the future.

 (Compl. at ¶10).




                                                2
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 3 of 7 PageID 3




 8. In addition, Plaintiff’s counsel provided a pre-suit demand letter with documented past

       medical expenses totaling $51,156.31, and demanded $260,000.00 to settle Plaintiff’s

       claim. Attached hereto as Composite Exhibit “A” is a redacted copy of Plaintiff’s May

       13, 2020, pre-suit demand letter.

 9.    With the demand letter, Plaintiff’s counsel provided a copy of the Final Narrative Report

       wherein her doctor opined

          I do expect the patient will require future medical interventions including
          intermittent palliative therapeutic modalities and she will make use of these
          for significant flare-up. Estimated cost in this regard is between $1500 and
          $2500 annually.

 Id.

 10. Plaintiff was born January 1973. Id. As such, she is currently 47 years old. According

       to the Social Security Administration’s Life Expectancy Calculator online at

       https://www.ssa.gov/OACT/population/longevity.html,       Plaintiff’s   estimated     life

       expectancy is an additional 37.7 years.

 11. Given Plaintiff’s estimated life expectancy and according to her doctor’s final report,

       Plaintiff’s future medical expenses will range from an estimated $56,550.00 to

       $94,250.00.

 12. Plaintiff has not yet provided details about her loss of earnings and loss of the ability to

       earn money claims, but her claimed past and future medical expenses – alone – are an

       estimated $107,706.31 to $145,406.31.

 13. A defendant’s notice of removal may assert the amount in controversy if the complaint

       seeks (a) nonmonetary relief or (b) a money judgment and the state practice permits

       recovery in excess of the amount demanded. 28 U.S.C. § 1446(c)(2)(A)(ii). As the


                                                 3
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 4 of 7 PageID 4




    Supreme Court has held, the notice “need only include a plausible allegation that the

    amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

    Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014); see also Mangano v. Garden Fresh

    Restaurant Corp., Case No. 2:15-cv-477-FtM-99MRM, 2015 WL 5953346, at *1 (M.D.

    Fla. Oct. 13, 2015) (“A Notice of Removal must plausibly allege the jurisdictional

    amount, not prove the amount”) (citing Dart, 135 S. Ct. at 554). The defendant need not

    provide any evidence establishing the amount in controversy unless and until the plaintiff

    contests, or the court questions, the defendant’s allegation as to the amount in

    controversy. Dart, 135 S. Ct. at 554. Although Plaintiff has not alleged in the Complaint

    that the amount in controversy exceeds $75,000, the Court is entitled to rely on its

    judicial experience and common sense in determining that a cause of action is likely to

    exceed $75,000 and therefore meets the jurisdictional limits of the Court. Defendant’s

    allegations to establish jurisdiction can be “combined with reasonable deductions,

    reasonable inferences, or other reasonable extrapolations.” Pretka v. Kolter City Plaza

    Two, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Defendant is not required to prove the

    amount in controversy beyond all doubt or to banish all uncertainty about it. Id.

 14. Although Defendant denies that Plaintiff is entitled to any monetary relief whatsoever,

    based on this information, Defendant believes, in good faith, that it is highly probable

    that the amount in controversy in this civil action exceeds $75,000, exclusive of interest

    and costs.




                                               4
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 5 of 7 PageID 5




 15. Defendant’s good faith belief is based upon medical treatment information provided by

    Plaintiff’s counsel, Plaintiff’s alleged past and future medical expenses, Plaintiff’s pre-

    suit demand, and Plaintiff’s allegations in her Complaint.

 16. The matter in controversy exceeds the value of $75,000, exclusive of interest and costs.

    Therefore, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).


                                  DIVERSITY OF CITIZENSHIP

 17. The matter in controversy is between citizens of different states.

 18. Upon information and belief, Plaintiff is a citizen of Florida. For diversity purposes,

    citizenship is equivalent to “domicile.” McCormick v. Aderholt, 293 F.3d 1254, 1257

    (11th Cir. 2002). “A person’s domicile is the place of his true, fixed, and permanent

    home and principal establishment, and to which he has the intention of returning

    whenever he is absent therefrom.” Id. at 1257-58. See also Diller v. Heartland AG Group

    of Springfield, Inc., 5:10-CV-672-OC-34TBS, 2011 WL 13295824, at *3 (M.D. Fla.

    Sept. 28, 2011). To discern intent, the Court may consider factors including “home

    ownership, driver's license, voting registration, location of family, location of business

    and where taxes are paid.” Turner v. Penn. Lumbermen's Mut. Fire Ins. Co., No. 3:07-cv-

    374-J-32TEM, 2007 WL 3104930, at *4 (M.D. Fla. Oct. 22, 2007); see Juvelis v. Snider,

    68 F.3d 648, 654 (3d Cir. 1995) (“Persuasive evidence of intent can include

    establishment of a home, place of employment, location of assets, and registration of car,

    and, generally, centering one's business, domestic, social, and civic life in a

    jurisdiction.”); see also McCormick, 293 F.3d at 1258. “No single factor is conclusive;

    rather, the Court looks to the ‘totality of the evidence.’” Turner, 2007 WL 3104930 at



                                                5
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 6 of 7 PageID 6




     *4. Though Plaintiff’s Complaint does not allege her state of citizenship, the residential

     address she provided to Dollar Tree on the date of incident was a Florida address, and

     according to medical records provided to Dollar Tree by Plaintiff, Plaintiff received

     medical treatment from facilities located in Florida.

 19. Dollar Tree is a citizen of the Commonwealth of Virginia. Specifically, Dollar Tree is

     incorporated in Virginia, and its principal place of business is in Chesapeake, Virginia.1

 20. At no time material to this action were Plaintiff and Defendant citizens of the same state.

 21. The matter in controversy is between citizens of different states. Therefore, this Court

     has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1).

                                        PROCEDURAL COMPLIANCE

 22. As required by 28 U.S.C. § 1446(a) and Local Rule 4.02(b), true and correct copies of all

     of the process, pleadings, orders and papers on file with the State court in this action are

     attached as Composite Exhibit “B”.

 23. As required by 28 U.S.C. § 1446(d), written notice of removal of this civil action has

     been given to Plaintiff and filed with the clerk of court for the Sixth Judicial Circuit

     Court for Pinellas County, Florida.




 1
   Plaintiff’s Complaint incorrectly alleges that Dollar Tee is a “Florida corporation”, which Dollar Tree denied
 in its Answer and Defenses to Complaint. See Ans. and Def. to Compl. at ¶ 2.


                                                         6
Case 8:20-cv-01697-MSS-TGW Document 1 Filed 07/23/20 Page 7 of 7 PageID 7




                                           CONCLUSION

         WHEREFORE, Defendant Dollar Tree Stores, Inc., notices the removal of the action

 now pending against it in the Circuit Court of the Sixth Judicial Circuit in and for Pinellas

 County, Florida (Case No.: 20-003000-CI), to the United States District Court for the Middle

 District of Florida, Tampa Division, and respectfully requests this Honorable Court to

 exercise jurisdiction over this matter.

                                              Respectfully submitted
                                              HILL WARD HENDERSON

                                              /s/ Sherilee J. Samuel
                                              Sherilee J. Samuel, (Fla. Bar No. 017499)
                                              sherilee.samuel@hwhlaw.com
                                              Cory J. Person, (Fla. Bar No. 032950)
                                              cory.person@hwhlaw.com
                                              Nicole D. Walsh, (Fla. Bar No. 111961)
                                              nicole.walsh@hwhlaw.com
                                              3700 Bank of America Plaza
                                              101 East Kennedy Boulevard
                                              Tampa, FL 33602
                                              Ph. 813.221.3900
                                              Fax 813.221.2900
                                              Attorneys for Defendant Dollar Tree


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing this 23rd day of July,

 2020, with the Clerk of the Court by using the CM/ECF system, which will furnish a copy

 via email to William H. Winters, Esquire, Winters & Yonker, P.A., attorneys for Plaintiff.

                                              /s/ Sherilee J. Samuel
                                              HILL WARD HENDERSON
                                              Attorneys for Defendant Dollar Tree




 14229114v1                                    7
